DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9) with species SEQ ID NO: 3 in the reply filed on 12/3/2021 is acknowledged.  Applicant did not make election of the species recited in claim 3. 
Claims 1-19 are pending.
Claims 4 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-3 and 5-9, drawn to a method of inducing immunity comprising administering a peptide of SEQ ID NO: 3 or variant thereof, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 2/19/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Improper Markush grouping

Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of SEQ ID Nos: 1-12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each of the peptides has unique sequence and functions which are not shared by other peptide sequences. The elected peptide of SEQ ID NO: 3 (GVPGWGIAL) does not have common feature in the sequences with others in the list and not share biological functions with other peptides in the list.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: 
peptide variants with amino acids substituted, inserted, deleted, added. 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are broadly drawn to a peptide comprising 8 or more amino acids of SEQ ID NO: 3 (elected), the peptide is total 11 or less amino acids in length, wherein the peptide has one or several amino acids are substituted, inserted, deleted and added 
Thus, the claims are including a peptide variants with 8 or more amino acids (less than 11 amino acids) from the sequence of SEQ ID NO: 3 with amino acid deletion, addition and substitution at position-2 and/or C-terminus.
The specification teaches that Mucin is a large glycoprotein expressed in various epithelial cells including normal and malignant cells. MUC1, one mucin polypeptide expressed on cancer cell surface, undergoes incomplete glycosylation (page 3, para 10).  The specification teaches MUC1-derived immunogenic peptide binding to leukocyte antigen presenting to activate T cell which is used as vaccine to treat cancer The specification teaches numbers of MUC1 peptides that are predicted binding HLA-(table 1).  Regarding with the MUC1 variants binding to HLA binding, the specification [0020] contemplates:
 [0020] …. in the case of a peptide that binds to 
the HLA-A*24:02 molecule: the 25amino acid at the 2-position of the peptide may be substituted with tyrosine, phenylalanine, methionine, or tryptophan, and/or the C-terminal amino acid may be substituted with phenylalanine, leucine, isoleucine, tryptophan, or methionine. 
the HLA-A*02:01 molecule: the amino acid at the 2-position may be substituted with leucine or methionine, and/or the C-terminal amino acid may be substituted with valine or leucine. 30 
the HLA-A*02:06 molecule, the amino acid at the 2-position may be substituted with valine or glutamine, and/or the C-terminal amino acid may be substituted with valine or leucine. 

Thus, for the elected amino acid substitutions as set forth in claim 3, the specification does not teach what and which HLA-A binding for the variants of SEQ ID 
The specification neither reduces to practice any variants of SEQ ID NO: 3 as claimed, nor provides functional characteristic indicating which or where the amino acid changed in the sequence and the function could be retained as well as a method of inducing immune response with the variants of peptide of SEQ ID NO: 3.  As such the specification as filed does not provides adequate written description support for the claimed variants of SEQ ID NO: 3 with claimed function and one of skilled in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed peptide variant of SEQ ID NO: did not have possession of the claimed invention.
As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of variants could have the same immunogenicity function as the peptide of SEQ ID NO: 3. Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of the variants based on the peptide of SEQ ID NO: 3.
Harig et al  (Blood, 98: 2999-3005, 2001) list and compare numbers of antigens for the HLA restricted T cell binding and CTL stimulating activities and conclude that even one amino acid substitution could decrease the binding half-life to less than 10% and more than 50% of the CTL cytotoxicity (table 1, see each pair).  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of variants or derivatives as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to 

Therefore, only the peptide consisting of SEQ ID NO: 3 as well as the method of administering the peptide of SEQ ID NO: 3, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm Example 9 in particular.


Drawn to new matter:
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that claim 9 in this continuation application claims recite:
9. The method according to claim 1, further comprising contacting the peptide and antigen-presenting cells in vitro, wherein the obtained antigen-presenting cells are administered to the subject as the peptide in the administrating step.

which is not supported by the instant specification.  The instant specification as filed, although provides administration of pharmaceutical composition comprising vaccine, wherein the vaccine containing active components including one or more peptides from SEQ ID NO: 1-12, does not provide sufficient support for administration of the antigen presenting cells or administration the composition comprising antigen presenting cells. 
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims, or drawing as originally filed, applicant must in responding to this action, point out with particularity, where such support may be found.
The Federal Circuit has pointed out that under United States law, disclosure in an application that merely renders the later-claimed (by amendment) invention obvious is not sufficient to meet the written description requirement of 35 USC 112, first paragraph. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor-Papadimitriou et al (US20050142640A1, published 2008) as evidenced by sequence alignment.
	Taylor-Papadimitriou et al teach a MUC1 derived peptide having the identical sequence as the instant peptide of SEQ ID NO: 3 as evidenced by the sequence alignment (QY=SEQ ID NO: 3). Taylor-Papadimitriou et al teach the peptide homologous comprising amino acid substitution, deletion, addition etc. and teach that the MUC1 peptide or homologous are able to activate cytotoxic T cell (CTL) to induce immune response and is antigenic peptide reference to HLA-type (abstract,  [0051, 0055]).  Taylor-Papadimitriou et al teach a method of administering the peptide to a 
; Publication No. US20080227082A1(US-12/042196-8)
; GENERAL INFORMATION:
;  APPLICANT: Taylor-Papadimitriou, Joyce
;  APPLICANT:  Heukamp, Lukas Carl
;  APPLICANT:  Offringa, Rienk
;  APPLICANT:  Melief, Cornelis Johanna Maria
;  APPLICANT:  Acres, Bruce
;  APPLICANT:  Thomas, Mireille
;  TITLE OF INVENTION: MUC-1 derived peptides
;  PRIOR APPLICATION NUMBER: US/11/055,119
;  PRIOR FILING DATE: 2005-02-11
; SEQ ID NO 8
;   LENGTH: 9
;   ORGANISM: Homo sapiens
US-12-042-196-8

  Query Match             100.0%;  Score 52;  DB 8;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GVPGWGIAL 9
              |||||||||
Db          1 GVPGWGIAL 9



2.	Claim(s) 1-3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brix et al (US20110318380A1, published Dec 2011) as evidenced by sequence alignment.
	Brix et al disclose MHC binding peptide monomers or multimers and antigenic peptides as cancer vaccine, wherein one of the peptides has identical sequence as the instant SEQ ID NO: 3 as evidenced by the sequence alignment below. 
Brix teach the peptide homologous comprising amino acid substitution, deletion, addition etc. and teach that the MHC binding peptide or homologous are able to bind to T cell and activates/induces cytotoxic T cell (CTL) or CD8 T cell response [0010, 0090, 0781].  Brix et al disclose a method comprising administering the MHC monomer to an individual immune response and performing as vaccine or therapy for cancer [0033-34 
US-13-122-027-63650
; Sequence 63650, Application US/13122027
; Publication No. US20110318380A1
; GENERAL INFORMATION
;  APPLICANT: Brix, Liselotte
;  APPLICANT:Scholler, Jorgen
;  APPLICANT:Pedersen, Henrik
;  TITLE OF INVENTION: MHC MULTIMERS IN CANCER VACCINES AND
;  TITLE OF INVENTION:IMMUNE MONITORING
;  FILE REFERENCE: P1995PC00
;  CURRENT APPLICATION NUMBER: US/13/122,027
;  CURRENT FILING DATE: 2011-03-31
;  PRIOR APPLICATION NUMBER: PA200801382
;  PRIOR FILING DATE: 2008-10-01
;  PRIOR APPLICATION NUMBER: EP09154516.0
;  PRIOR FILING DATE: 2009-03-06
;  PRIOR APPLICATION NUMBER: US61/101878
;  PRIOR FILING DATE: 2008-10-01
;  NUMBER OF SEQ ID NOS: 146508
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 63650
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
  Query Match             100.0%;  Score 52;  DB 10;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GVPGWGIAL 9 
              |||||||||
Db          1 GVPGWGIAL 9


US-13-122-027-64129

Position at 2 = Valine (V) and last aa in C-terminal is Valine(V).

; Sequence 64129, Application US/13122027
; Publication No. US20110318380A1
;  LENGTH: 11
;  TYPE: PRT
;  ORGANISM: Homo Sapiens

US-13-122-027-64129

  Query Match             100.0%;  Score 52;  DB 10;  Length 11;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative  0;  Mismatches  0;  Indels  0;  Gaps  0;

Qy          1 GVPGWGIAL 9
              |||||||||
Db          1 GVPGWGIALLV  11


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
s 1-2, 5-8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor-Papadimitriou et al (US20050142640A1, published 2008) as evidenced by sequence alignment in view of Tsunoda et al (US20150322112, published Nov 2015).
	The teachings of Taylor-Papadimitriou et al are set forth above. 
Taylor-Papadimitriou et al do not teach the method of comprising further administering the antigen presenting cell (APC) contacted with the peptide in vitro. However, Taylor-Papadimitriou et al teach in vitro culturing peptide with APC as:
[0147] In one embodiment a polypeptide or an analogue per se is added directly to an assay comprising T cells and APCs. As discussed above the T cells and APCs in such an assay could be in the form of MCs. 
 [0148] In one embodiment the polypeptide or the analogue are provided to the APC in the absence of the T cell. The APC is then provided to the T cell, typically after being allowed to present the polypeptide or the analogue on its surface. The polypeptide or the analogue may have been taken up inside the APC and presented, or simply be taken up onto the surface without entering inside the APC. 
Tsunoda et al also teach APC cells isolated from a subject are contacted with peptide in vitro and additionally teach administering the APC cell to a patient that could induce immune response including CTL response in the patient having cells expressing the peptide or protein comprising the peptide [0158-163] and used for cancer immunotherapy (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to administering APC contacted with the peptide of SEQ ID NO: 3 with expected result.  One of ordinary skill .
2.	Claims 1-3, 5-8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brix et al (US20110318380A1, published Dec 2011) as evidenced by sequence alignment as evidenced by sequence alignment in view of Tsunoda et al (US20150322112, published Nov 2015).
	The teaching of Brix is set forth above.
	Brix et al do not teach the method of comprising further administering the antigen presenting cell (APC) contacted with the peptide in vitro.  However, Brix et al indeed teach in vitro contacting APC with the MHC peptide, which take up the peptide and present on the surface that could stimulate T cell activation (0840). 
Tsunoda et al also teach APC cells isolated from a subject are contacted with peptide in vitro and additionally teach administering the APC cell to a patient that could 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to administering APC contacted with the peptide of SEQ ID NO: 3 and variant with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to make the peptide presented APC cells by contacting APC from blood cell with the peptide of SEQ ID NO: 3 and variant with amino acids substitution of valine at position 1 and C terminal that could directly activate T cell to induce immune response to arrive active present invention when they are administered to a patient to induce immune response because Brix et al have shown in vitro culturing APC cells with peptide to make APC cell presenting the peptide on surface to the T cell and induce immune response from CTL cells and Tsunoda et al have shown administering APC cells in vitro contacted with a peptide . Therefore, the reference teach and suggest every limitation of the claim and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642